 



Exhibit 10.1

NRG Energy, Inc.

NEO 2004AIP Payout and 2005 Base Salary Table

                                              2004 Annual Incentive Plan Payout
                            Deferred   2005 Base Name   Title   Total Value  
Cash   Stock Units   Salary
David W. Crane
  President and Chief Executive Officer   $ 1,312,500     $ 590,625     $
721,875     $ 919,000  
 
                                   
Robert C. Flexon
  Executive Vice President and Chief Financial Officer   $ 400,000     $ 185,000
    $ 215,000     $ 450,000  
 
                                   
John P. Brewster
  Executive Vice President, International Operations and Regional President,
South Central Region   $ 216,000     $ 96,750     $ 119,250     $ 309,000  
 
                                   
Scott J. Davido
  Executive Vice President and Regional President, Northeast Region   $ 210,000
    $ 93,750     $ 116,250     $ 309,000  
 
                                   
Timothy W. J. O’Brien
  Vice President, General Counsel and Secretary   $ 203,000     $ 90,625     $
112,375     $ 299,000  

